Opnion by
Watts, J.
§ 1279. Homestead; creditors have no interest in; husband may malee a valid gift of proceeds of, to wife. So long as the property remains the homestead, the creditors have no interest in it, and cannot complain of any disposition that is made of it. It would only be after the sale of it was completed that a creditor could subject the proceeds to the payment of his debt, if at all. If the husband chooses to make a gift to the wife of his interest in the homestead, his creditors cannot complain. As' to them it cannot be considered fraudulent, for the obvious reason that they have no interest in the property. So, also, if, before the sale is made, the husband makes a gift to his wife of the proceeds of the sale, to induce her to join in the sale, such proceeds would be the separate property of the wife, for the same obvious reason that at the time of the gift the creditors had no interest in the property and no right to subject it to the payment of their debts.
Affirmed.